Citation Nr: 0401704	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Evaluation of hiatal hernia, currently rated as 10 
percent disabling.

2.  Evaluation of scar, right axilla area, residual of cyst 
excision, currently rated as 0 percent disabling.  

3.  Entitlement to service connection for fibrocystic changes 
of the breast, claimed as fibrocystic breast disease and 
cysts on the underarms and breasts.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from July 1981 to July 1985.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In correspondence received in September 2003, the veteran 
indicated that she no longer desired a hearing.  Thus, the 
hearing request is considered withdrawn.  38 C.F.R. § 20.704 
(2003).  


REMAND

A July 5, 2001 VA examination report notes that an upper 
gastrointestinal series was planned for July 6, 2001.  An 
August 23, 2001 addendum reflects that the series was 
completed on July 6, 2001.  The results of the upper 
gastrointestinal testing have not been associated with the 
claims file.  

In addition, by letter dated in December 2001, VA examiner, 
S. K., ANP, stated the following:  

[T]he chart documents indicate that the 
[veteran] was evaluated at the Bozeman 
Deaconess Hospital emergency room 
January of 2000 for chest pain and arm 
pain.  The ER physician determined that 
the pain was caused from her hiatal 
hernia . . . .

The record in association with an emergency evaluation in 
January 2000 pertaining to a hiatal hernia does not appear to 
have been associated with the claims file.  The Board notes 
that S. K. stated that the veteran had missed days of work as 
a result of a hiatal hernia.  

In regard to the evaluation of scarring, on VA examination in 
June 2001, the examiner noted that there were at least three, 
and maybe more, firm, palpable cysts throughout the breast 
tissue and axilla.  No description as to the type or features 
of the scar was provided.  There is insufficient evidence 
upon which to decide the claim.  38 C.F.R. § 3.326.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should attempt to obtain any 
records pertaining to a hiatal hernia, 
to include reports of upper 
gastrointestinal testing on July 6, 
2001, as well as any records of 
emergency room treatment in association 
with hiatal hernia, dated in January 
2000.  Any relevant records obtained 
should be associated with the claims 
file.  

2.  The RO should request the veteran to 
provide documentation reflecting her 
employment history.  

3.  The RO should schedule the veteran 
for a VA examination.  The examiner is 
requested to provide an opinion as to 
nature and extent of the scar on the 
right axilla as a result of the 
inservice cyst removal.  A complete 
rationale should accompany any opinion 
provided.  

4.  The RO should schedule the veteran 
for an examination of the breasts.  The 
examiner should determine whether there 
was evidence of fibrocystic disease of 
the breasts during service.  If 
fibrocystic disease is present, the 
examiner should enter an opinion as to 
whether fibrocystic disease is actually 
a disease process.  If it is not a 
disease process, that fact must be 
affirmatively noted in the report.

5.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A VCAA letter should be 
issued pertaining to the issue of 
entitlement to service connection for 
fibrocystic changes of the breast, 
claimed as fibrocystic breast disease 
and cysts in the underarms and breasts.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

